                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

                                                  )
MATTHEW GLENN BRYANT,                             )
                                                  )
                Plaintiff,                        )    No. 1:18-CV-117 RLW
                                                  )
        v.                                        )
                                                  )
NED BOYD, U.S. Marshal for the
Eastern District of Missouri, et al.,             )
                                                  )
                Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff's Pro Se Motion for Appointment of Counsel

(ECF No. 123), Defendant Ned Boyd's Motion to Compel (ECF No. 124), and Plaintiff's Motion

for Extension of Time (ECF No. 126).

       I.      Motion for Appointment of Counsel

       Plaintiff again requests appointment of counsel. Plaintiff, however, fails to identify any

new basis for the appointment of counsel. Therefore, the Court denies Plaintiff's Motion for

Appointment of Counsel for the reasons previously stated in the Court's April 1, 2019 Order. See

ECF No. 75. Plaintiff appears capable of litigating this case on his own behalf.

       II.     Defendant's Motion to Compel

       On November 6, 2019, Defendant Ned Boyd filed a Motion to Compel Plaintiff's Signature

on Records Release Authorizations. (ECF No. 124). Plaintiff alleges Officer Boyd denied him

access to prescribed medications in violation of the Fourteenth Amendment and seeks to hold

Officer Boyd personally liable for a Constitutional violation. (ECF No. 1, if23). Defendant Boyd

seeks three releases: (1) a release authorization to the Office of the General Counsel at the Missouri
Department of Corrections for Plaintiff's Department of Corrections records from 2006 to the

present; (2) a medical release authorization to the Office of General Counsel at the Missouri

Department of Corrections for Plaintiff's medical records from 2006 to the present, and (3) a

medical release authorization to the U.S. Probation Office for any medical records in Plaintiff's

probation documents from 2006 to the present. Plaintiff has failed to sign any of the releases and

has not responded to Defendant's Motion to Compel.

       The Court grants Defendant's Motion to Compel. As demonstrated by Defendant Boyd,

Plaintiff has access to these medical records per Bureau of Prison regulations and under Missouri

law. See ECF No. 124 at 5-6. The Court further holds that the releases are relevant to Plaintiff's

claims and reasonably calculated to lead to the discovery of admissible evidence. Plaintiff has

alleged that his health deteriorated due to Defendant's indifference to Plaintiff's serious medical

need. Therefore, Plaintiff's medical condition is at issue and the requested releases are necessary

for Defendant Boyd to defend against Plaintiff's claims. See Dulany v. Carnahan, 132 F.3d 1234,

1240 (8th Cir.1997) ("In the face of medical records indicating that treatment was provided and

physician affidavits indicating that the care provided was adequate, an inmate cannot create a

question of fact by merely stating that she did not feel she received adequate treatment."); Meuir

v. Greene Cty. Jail Employees, 487 F.3d 1115, 1119 (8th Cir. 2007). The Court orders Plaintiff to

execute the releases requested by Defendant Boyd within 10 days of receiving the medical releases.

       III.    Plaintiff's Motion for Extension of Time

       Finally, Plaintiff requests a sixty-day extension due to medical issues and lack of access to

a law library. (ECF No. 126). Plaintiff, however, does not identify the particular deadline(s) for

which he requests extension(s). Therefore, the Court denies Plaintiff's request for an extension,

without prejudice.




                                               -2-
       Accordingly,

       IT IS HEREBY ORDERED that on Plaintiff's Pro Se Motion for Appointment of

Counsel (ECF No. 123) is DENIED.

       IT IS FURTHER ORDERED that Defendant Ned Boyd's Motion to Compel (ECF No.

124) is GRANTED. Defendant Boyd shall re-send the medical releases to Plaintiff and Plaintiff

shall execute the medical releases within 10 days of receiving the medical releases.

       IT IS FINALLY ORDERED that Plaintiff's Motion for Extension of Time (ECF No.

126) is DENIED without prejudice.




Dated this   c9:.ifJd
                   day of January, 2020.




                                                  RONNIE L. WHITE
                                                · UNITED STATES DISTRICT JUDGE




                                               -3-
